Citation Nr: 1504765	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-27 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



 
INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1965 to July 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Atlanta, Georgia, Regional Office (RO) which, in pertinent part, denied service connection for erectile dysfunction.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that service connection for recurrent erectile dysfunction is warranted as the claimed disability was incurred secondary to his service-connected lumbosacral strain with disc herniation.  

A May 31, 2013, RO entry in the record conveys that: personnel had "advised Veteran that Block 8 [of his Appeal to the Board (VA Form 9)] was not completed;" "he advised that that was an oversight on his part;" and "he is requesting that a videoconference hearing be scheduled through Dublin VAMC if possible."  The record does not reflect that the requested videoconference hearing before a Veterans Law Judge has been scheduled.  

Accordingly, the case is REMANDED for the following action: 

Schedule the Veteran for the requested videoconference hearing before a Veterans Law Judge.  Appropriate action should be taken to inform the Veteran of the scheduled hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

